UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7475


ADRIAN NATHANIEL BACON,

                Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER C. ROSE,

                Defendant – Appellee,

          and

PAUL PAYNE; J. MCQUINN,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:13-cv-00350-JPJ-PMS)


Submitted:   February 12, 2015              Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Nathaniel Bacon, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian   Nathaniel     Bacon     appeals    the   district     court’s

order    denying    his   motion     for    appointment     of    counsel    and    the

court’s     order   accepting      the     recommendation    of     the    magistrate

judge    and    denying   relief     on    Bacon’s   42    U.S.C.    § 1983    (2012)

complaint.       We have reviewed the record and find no reversible

error.         Accordingly,     we    deny      Bacon’s    pending        motion    for

appointment of counsel and affirm for the reasons stated by the

district court.         Bacon v. Rose, No. 7:13-cv-00350-JPJ-PMS (W.D.

Va.   May   1,    2014;   Sept.      10,    2014).    We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2